Citation Nr: 0530940	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for neck disability, 
including degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from October 
1972 to July 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in February 2003.  A local RO 
hearing was held in January 2004.

A videoconference hearing before the Board was scheduled for 
July 2005.  However, the veteran failed to appear and no 
motion was filed for a new hearing date. 

The initial June 2002 rating decision also denied entitlement 
to service connection for a left leg disability, and the 
veteran's notice of disagreement and substantive appeal 
indicated that he wished to appeal this issue.  However, a 
subsequent rating decision in May 2004 granted service 
connection for the left leg disability. Thus, this issue is 
no longer on appeal. 

The veteran's substantive appeal includes references to left 
shoulder disability.  This matter is hereby referred to the 
RO for appropriate action.. 


FINDINGS OF FACT

1.  Any current low back disability is not causally related 
to the veteran's active duty service.

2.  The veteran's neck disability, including degenerative 
disc disease of the cervical spine, was not manifested during 
his active service or for many years thereafter, nor is any 
current neck disability otherwise related to such service or 
to any injury during service.

3.  Any current right shoulder disability is not causally 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Neck disability, including degenerative disc disease of 
the cervical spine, was not incurred in or aggravated by the 
veteran's active duty service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§  1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2005). 

3.  Right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a December 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The RO sent a supplement to the December 2001 VCAA letter in 
November 2004 that notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Thus, the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2001, which was prior to 
the June 2002 rating decision.  Further, even though the 
supplement to the VCAA letter was sent after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  The 
November 2004 supplemental letter was provided prior to 
certification of the veteran's claim to the Board in June 
2005.  The claimant signed a statement indicating that he had 
no further medical evidence to submit in November 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private records and VA treatment 
records.  In the present case where there is no showing of 
chronic disability during service or for a number of years 
after service, medical examinations are not necessary.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant and he 
signed a statement stating he had no further medical evidence 
in November 2004.   

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back

The veteran's service treatment record shows that he 
complained of back pain in November 1980.  It was reported 
that there was no history of an injury or lifting a heavy 
object.  The pertinent assessment was muscle spasm.  The 
veteran was seen for various other unrelated complaints 
during the remainder of his service, but no subsequent back 
complaints are documented in the veteran's service medical 
records.  The veteran opted not to have a separation medical 
examination in July 1983.  

In October 1983, a few months after the veteran's discharge, 
the veteran sought treatment for pancreatitis at a private 
hospital.  The private practitioner noted that the veteran 
was not known to have any past back problems. 

The veteran had private spinal x-rays done in February 1984 
and June 1985 for, as it appears from the record, the 
veteran's employer, the City of Redland.  Both x-rays showed 
a normal lumbosacral spine.  There are no further medical 
records with respect to the lower back besides a May 2003 VA 
treatment report indicating lower back pain.  

Although not entirely clear, it appears that the veteran 
stated in his hearing testimony that in January approximately 
1973 and again sometime in 1984 or 1985, he sought treatment 
with a private practitioner for his neck and lower back 
problems.  However, according to the veteran, the 
practitioner has since passed away and the veteran is unable 
to obtain his records.  With regard to his testimony 
regarding back problems in 1973, his service records in 1973 
are silent with respect to any injury.  Moreover, periodic 
exams in November 1976 and September 1980 showed his spine 
was clinically evaluated as normal and the veteran expressly 
denied recurrent back pain at the time of the September 1980 
examination.  As already noted, the veteran did complain of 
back pain on one occasion during service.  However, no 
subsequent complaints were documented.  Moreover, post-
service medical records in the 1980's show a normal 
lumbosacral spine by x-ray.  

Based on the totality of the evidence, the Board must 
conclude that any back problems which may have been present 
in 1973 as well as the back complaints noted in November 1980 
were acute episodes of back pain and not indicative of 
chronic low back disability.  It appears that any back 
problems during service resolved and that no chronic low back 
disability was manifested for a number of years after 
service.  There is no continuity of pertinent symptomatology 
to link any current low back disorder to service.  

Neck

The veteran's service treatment record indicates that he 
complained of neck pain in February 1977.  The record states 
that the veteran had limited range of motion and was 
radiating pain from the right lateral neck to right shoulder.  
Although not clearly legible, it appears that the assessment 
might have been a "torn collar."  Subsequently, in a 
September 1980 periodic examination, the report showed the 
neck and spine to be clinically evaluated as normal.  There 
were no references to any problems with the veteran's neck.  
In his contemporaneous medical history report, the veteran 
denied any problems with swollen or painful joints, 
arthritis, or recurrent back pain.  He indicated that there 
had been no significant change in his health since his last 
examination in 1976.

The first post service medical record in regards to a neck 
disability is in October 2001, 18 years after service.  The 
veteran sought treatment at a VA medical center for neck 
pain.  In November 2001, a VA cervical spine x-ray showed 
that the veteran had mild to moderate degenerative disc 
disease, with neck pain being secondary to degenerative joint 
disease.  There was no acute fracture or subluxation seen.  A 
VA MRI in February 2002 showed hypertrophic degenerative 
joint disease of cervical spine.  In March 2002, an EMG did 
not reveal an active radiculopathy, but there was evidence of 
an old C8 radiculopathy.  However, there is no evidence as to 
the time frame of this old injury.  

As discussed, above, the veteran states in his hearing 
testimony that approximately in January 1973 and again 
sometime in 1984 or 1985, he sought treatment with a private 
practitioner for his neck and lower back problems.  However, 
the practitioner has since passed away and the veteran is 
unable to obtain his records.  Nevertheless, his service 
records in 1973 are silent with respect to any injury and his 
periodic exam in November 1976 showed his spine was 
clinically evaluated as normal.  Further, there is still a 16 
year time lapse from when the veteran was allegedly treated 
in 1985 by the private practitioner to when he sought VA 
treatment in October 2001. 

With regard to the veteran's statements and testimony as well 
as the testimony of a family member regarding neck related 
complaints, the medical evidence does not support a finding 
of continuing neck symptomatology.  Service medical records 
not only do not document any neck complaints after 1977, but 
the veteran himself indicated no major health changes at the 
time of his September 1980 examination and his neck and spine 
were clinically evaluated as normal.  This suggests that the 
veteran himself did not believe he was suffering from any 
neck problems in September 1980 and that trained military 
medical personnel were of the opinion that no abnormality of 
the neck or spine was present.  The veteran's assertions 
regarding continuing neck problems are therefore inconsistent 
with contemporaneous medical evidence. 

Even though the veteran does have a current neck disability, 
there is no evidence of a chronic neck disability or cervical 
spine disability in service and there is no medical evidence 
linking the veteran's current disability to any injury in 
service.  Further, the record shows that it was 18 years from 
the date of discharge until the first post service treatment 
record so there is no supporting evidence of a continuity of 
pertinent symptomatology or that arthritis of the cervical 
spine was shown within one year of discharge from service.  
Thus, a preponderance of the evidence is against the 
veteran's claim for neck disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Right Shoulder

As previously discussed under the analysis of the veteran's 
neck disability, the veteran's service treatment record 
indicates that he complained of right shoulder pain in 
February 1977.  The record states that the veteran had 
limited range of motion and was radiating pain from the right 
lateral neck to right shoulder.  It appears that the 
assessment might be a torn collar.  In a September 1980 
periodic examination, the report showed the veteran's upper 
extremities and spine to be clinically evaluated as normal.  
There were no references to any problems with the veteran's 
right shoulder.  In his contemporaneous medical history 
report, the veteran expressly denied a painful or "trick" 
shoulder.  

The first post service medical record concerning the right 
shoulder is in October 2001, 18 years after the veteran's 
release from service.  Further, the VA treatment records from 
October 2001 to December 2003 indicate at times recurrent 
pain in the right shoulder, but do not reflect a diagnosis of 
disability.  At any rate, assuming that there is current 
chronic right shoulder disability, the preponderance of the 
evidence is against a finding of any link to service.  

Conclusion

The Board acknowledges the veteran's statements and 
testimony.  He has indicated that certain medical records 
showing treatment in the past are no longer available.  The 
Board must base its decision on the evidence of record, and 
for the reasons set forth above the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b). 




ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


